Citation Nr: 1342105	
Decision Date: 12/19/13    Archive Date: 12/31/13

DOCKET NO.  07-30 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating in excess of 20 percent for lumbosacral disc disease. 

2.  Entitlement to an increased rating in excess of 10 percent for left knee ligament repair. 

3.  Entitlement to an increased rating in excess of 50 percent for sleep apnea. 

4.  Entitlement to an increased rating in excess of 10 percent for hypertension. 

5.  Entitlement to an increased rating in excess of 20 percent for diabetes mellitus, type II, with diabetic cataracts.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran had active service from May 1979 to November 1999. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  By that rating action, the RO assigned a 20 percent disability rating to the service-connected diabetes mellitus, effective September 26, 2005 - the date of a treatment report reflecting that the Veteran met the scheduler criteria for this rating, and accepted as an informal claim for an increase in compensation for this disability.  The RO also assigned a 50 percent rating to the service-connected sleep apnea, and 20 and 10 percent disability ratings to the service-connected low back and left knee disabilities, respectively, effective June 6, 2006 - the date VA received the Veteran's claim for increased compensation for the above-cited service-connected disabilities.  By that rating action, the RO also continued a 10 percent disability rating assigned to the service-connected hypertension.  The Veteran appealed these determinations to the Board. 

In June 2011, the Board, in part, remanded the increased rating claims on appeal for additional substantive development.  The requested development has been accomplished and these matters have returned to the Board for appellate consideration.

Also developed for appellate consideration at the time of the Board's June 2011 decision was the issue of entitlement to service connection for a bilateral hearing loss disability.  By a July 2011 rating action, the RO effectuated the Board's June 2011 to award service connection for this disability; an initial noncompensable rating was assigned, effective June 6, 2006 - the date VA received the Veteran's initial claim for compensation for this disability.  As the Veteran has not disagreed with the initial noncompensable percent rating or the effective date of June 6, 2006, this represents a complete grant of the benefit sought.  The Board does not have jurisdiction over this issue.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (Board cannot possess jurisdiction over an issue where a rating decision constituted a full award of the benefit sought on appeal).  The Board notes that in August and November 2012 Supplemental Statements of the Case, the RO incorrectly listed the issue of entitlement to an increased compensable disability rating for a bilateral hearing loss disability as one that had been properly developed for appellate consideration in the current appeal.  However, and as noted above, neither the Veteran nor his representative disagreed within the initial noncompensable disability rating assigned to the service connected hearing loss within a year of receipt of notice of the July 2011 rating action.  (See RO's July 2011 letter to the Veteran).  Thus, the only issues remaining for appellate consideration are the ones listed on the title page.  

Notwithstanding the foregoing, the Board has construed the Veteran's representative's October 2013 written argument to the Board, wherein he addressed the issue of entitlement to an initial compensable disability rating for a bilateral hearing loss disability, as a claim for increased compensation for this disability.  (See Veteran's representative's October 2013 written argument to the Board).  Thus, as the issue of entitlement to an initial noncompensable disability rating for a bilateral hearing loss disability has not been properly developed for appellate consideration, it is REFERRED to the RO for appropriate action. 


FINDINGS OF FACT

1.  The service-connected thoracolumbar spine disability has been manifested by subjective complaints of constant low back pain into the left lower extremity, with clinical evidence of pain following repetitive motion; forward flexion of the thoracolumbar spine limited, at most to 50 degrees or less; favorable ankylosis of the entire thoracolumbar spine; and, incapacitating episodes that required bed rest prescribed by a physician have not been demonstrated. 

2.  From August 31, 2011, the date of a VA spine examination report, the Veteran demonstrated clinical evidence of mild incomplete left lower extremity radiculopathy. 

3.  The Veteran's service-connected left knee disability is manifested by subjective complaints of pain and objective evidence of flexion limited, at most, to 95 degrees, full extension, crepitus, and slight instability; there is no evidence of ankylosis. 

4.  The Veteran's sleep apnea has required the use of a breathing assistive device, such as a continuous positive airway pressure machine (CPAP).  There is no evidence of chronic respiratory failure with carbon dioxide retention or cor pulmonale, nor has it required a tracheostomy.  

5.  The Veteran's hypertension is manifested by the requirement of continuous medication, with a history of diastolic pressure predominately less than 100.

6.  The Veteran's diabetes mellitus type II is manifested with the need for restricted diet and oral hypoglycemic agents, but without the need for insulin and restriction of activities.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 percent for the service-connected low back disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2012); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.40, 4.45, 4.59, 4.7, 4.71a, Diagnostic Codes 5237-5243 (2013). 

2.  For the period beginning August 31, 2011, the Veteran is entitled to a separate 10 percent evaluation for left lower extremity radiculopathy.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2012); 38 C.F.R. §§ 3.321, 4.124(a), Diagnostic Code 8520 (2013).


3.  The criteria for a disability rating in excess of 10 percent for the service-connected left knee limitation of motion, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5256, 5258, 5260, 5261, 5262, 5263 (2013); VAOPGCPREC 23-97; VAGCOPPREC 9-98; VAOPGCPREC 9-04. 

4.  The criteria for a separate disability rating of 10 percent, but no higher, for service-connected left knee instability, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2013); VAOPGCPREC 23-97; VAGCOPPREC 9-98; VAOPGCPREC 9-04. 

5.  The criteria for an increased rating in excess of 50 percent have not been met for sleep apnea.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.97, Diagnostic Code 6847 (2013).

6.  The criteria for an increased rating in excess of 10 percent for hypertension have not been met.  38 U.S.C.A. § 1155, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 7101 (2013).

7.  The criteria for an increased rating excess of 20 percent for diabetes mellitus type II have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.20, 4.119, Diagnostic Code 7913 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

Before addressing the merits of the issues on appeal, VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002). These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.  

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified a June 2006 pre-adjudication letter of the evidence necessary to substantiate his increased rating claims and of the evidence that  VA will seek to provide, as well as the evidence that he was expected to provide. This letter also informed the Veteran of how VA determines disability ratings and effective dates, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  These letters accordingly addressed all notice elements.  Nothing more was required. 

The Board also notes that the Veteran has actively participated in the processing of his appeal, and his statements submitted in support of his increased evaluation claims, to include from his accredited representative have indicated familiarity with the requirements for the benefit sought on appeal.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), reversed on other grounds, 444 F.3d 1328   (Fed. Cir. 2006) (VA can demonstrate that a notice defect is not prejudicial if it can be demonstrated ... that any defect in notice was cured by actual knowledge on the part of the appellant that certain evidence (i.e., the missing information or evidence needed to substantiate the claim) was required and that the appellant should have provided it.); see also Overton v. Nicholson, 20 Vet. App. 427 (2006).

In addition, the Board notes that in Vazquez-Flores, 22 Vet. App. 37 (2008), the United States Court of Appeals for Veterans Claims (Court) held that in increased evaluation claims, VA must inform the claimant that, in order to substantiate a claim, he or she must provide (or ask the VA to obtain) medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that such worsening has on the claimant's employment and daily life.  Further, if the diagnostic code under which the claimant is currently rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by providing the evidence described above (such as a specific measurement or test result), then VA must give at least general notice of that requirement.  Additionally, VA must inform the Veteran that if he or she is assigned a higher rating, that rating will be determined by applying relevant diagnostic codes, which generally provide for disability ratings between 0 and 100 percent, based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment and daily life.  The notice must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  Id. at 43.

However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) issued a decision vacating and remanding the above-summarized decision of the Court.  See Vazquez- Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). Specifically, the Federal Circuit held that only "generic notice," and not "Veteran-specific" notice is required under 38 U.S.C.A. § 5103(a) in response to the "particular type of claim."  With respect to a claim for an increased rating, such notice does not need to inform the claimant of the need to submit evidence concerning the effect of a service- connected disability on his or her "daily life" because only the average loss of earning capacity, and not impact on daily life, is subject to compensation under 38 U.S.C. § 1155.  Accordingly, the Federal Circuit vacated the decision of the Court insofar as it requires VA to notify a Veteran of alternative diagnostic codes or potential "daily life" evidence.  Id.  

Therefore, in the instant case, there has been an intervening change in the law with respect to the required VCAA notice in an increased rating claim.  The Federal Circuit recognizes three exceptions to the law of the case doctrine, to include when the controlling authority has since made a contrary decision of law.  See Chisem v. Brown, 8 Vet. App. 374 (1995); see also Leopoldo v. Brown, 9 Vet. App. 33 (1996) (per curiam).  As such, the heightened VCAA notice requirements under Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), are no longer required.

VA has also fulfilled its duty to assist.  The RO obtained the Veteran's service treatment records (STRs) and VA outpatient treatment and examination records.  The Veteran has presented written arguments in various documents submitted to VA in support of his claims.  No outstanding evidence has been identified that has not otherwise been obtained.

Next, as noted above, this appeal was remanded by the Board in June 2011 for further development.  The Board instructed the RO, in part, to schedule the Veteran for VA examinations by appropriate specialists to determine the current severity of his service-connected low back and left knee disabilities, sleep apnea, hypertension, and diabetes mellitus..  VA examiners examined the Veteran in August 2011.  (See 
August 2011 VA orthopedic, respiratory, hypertension, and diabetes mellitus examination reports).  Copies of these examination reports have been associated with the Veteran's physical claims files.  These VA examination reports contain clinical findings that are commensurate for rating each service-connected disability on appeal under the necessary scheduler criteria.  Thus, the Board finds the August 2011 VA examination reports adequate for VA adjudication purposes of the increased rating claims decided herein.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board is now satisfied there was substantial compliance with its June 2011 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 



								[Continued on Next Page]
II. Laws and Regulations

The Veteran seeks increased ratings for his service-connected low back and left knee disabilities, sleep apnea, hypertension, and diabetes mellitus.  After a brief discussion of the general laws and regulations pertaining to increased regulations, the Board will address the merits of each of the above-cited service-connected disabilities, to include laws and regulations specific thereto, separately in the analysis below. 

The Board has thoroughly reviewed all of the evidence in the Veteran's claims folders.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the increased evaluation claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein. See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

Increased Rating-general criteria

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities. Ratings are based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where entitlement to compensation has already been established, and an increase in the disability rating is at issue, such as here, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2. Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  See generally Hart v. Mansfield, 21 Vet. App. 505 (2007).  . 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.
Orthopedic-rating criteria

When evaluating musculoskeletal disabilities based on limitation of motion, a higher rating must be considered where the evidence demonstrates functional loss due to pain, weakness, excess fatigability, or incoordination, pursuant to 38 C.F.R. §§ 4.40 and 4.45, if such factors are not contemplated in the relevant rating criteria. The diagnostic codes pertaining to range of motion do not subsume 38 C.F.R. §§ 4.40 and 4.45.  Additionally, the rule against pyramiding does not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including use during flare-ups.  DeLuca v. Brown, 8 Vet. App. 20 (1995).

III. Merits Analysis

The Veteran seeks an increased disability rating in excess of 20 percent for his service-connected low back disability.   He maintains that his low back pain has increased in severity, which, in turn, has affected how long he can stand and walk.  

The Veteran's thoracolumbar spine disability is rated as 20 percent disabling throughout the entire rating period on appeal, pursuant to Diagnostic Codes 5237- 5243.  38 C.F.R. § 4.71, Diagnostic Codes 5235-5243.  

In order to warrant a higher (40 percent) rating, the evidence must show:

* forward flexion of the thoracolumbar spine 30 degrees or less; 
* favorable ankylosis of the entire thoracolumbar spine; or 
* intervertebral disc syndrome with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months 

Note (1):  Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2):  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Moreover, an "incapacitating episode" is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that required bedrest prescribed by a physician and treatment by a physician.  

The Board finds that the preponderance of the evidence of record is against an increased 40 percent rating for the service-connected thoracolumbar spine disability.  

As noted above, to warrant a 40 percent rating under the General Ratings Formula, there must be evidence of flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  Neither one of these criteria has been met during the appeal period.  VA treatment and examination reports, dated from 2007 to 2011, reflect that flexion of the lumbar spine was limited, at most, to 50 degrees (See August 2011 VA spine examination report).  An October 2006 VA examiner specifically concluded that there was no evidence of any ankylosis of the lumbar spine.  (See October 2006 VA spine examination report).  While flexion of the thoracolumbar spine was limited to 50 degrees, this range of motion does not indicate a fixation of the spine.  Therefore, a higher rating based on ankylosis is not warranted.  Thus, because the Veteran's limitation of flexion of the thoracolumbar spine has never been shown to be 30 degrees or less, nor is there evidence of favorable ankylosis of the entire thoracolumbar spine, the assignment of a higher 40 percent rating is not warranted for service-connected thoracolumbar spine under the General Ratings Formula for spine disabilities.  

Turning to a possible increased evaluation under 38 C.F.R. § 4.71a  Diagnostic Code 5243, concerning intervertebral disc syndrome (IVDS) based on incapacitating episodes, the Board has reviewed the Veteran's claims files and cannot find evidence of physician prescribed bedrest as required under the above-cited schedular criteria.  While the August 2011 VA examiner indicated that the Veteran had IVDS, he noted that he had not had any incapacitating episodes over the previous 12 months as a result therefrom.  (See August 2011 VA spine examination report).  As such, the Board finds that the Veteran has not had incapacitating episodes that warrant the criteria for a 40 percent evaluation under the criteria for evaluating intervertebral disc syndrome based on incapacitating episodes.  Id. 

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holding in DeLuca in evaluating the Veteran's claim.  The Board finds that an increased evaluation for the Veteran's lumbar spine disability is not warranted on the basis of functional loss due to pain or weakness.  During the appeal period, the Veteran complained of having experienced sharp and throbbing low back pain that increased with movements and lasted three (3) to seven (7) days and occurred weekly to monthly.  (See October 2006 VA spine examination report).  He maintained that his symptoms were alleviated with medication, chiropractor treatment and rest.  Id.  Yet, during an August 2011 VA examination, the Veteran performed repetitive-use testing with three (3) repetitions of the lumbar spine.  That same examination report showed that he had forward flexion of the lumbar spine to 50 degrees on repetitive testing of the thoracolumbar spine.  The Veteran's forward flexion is substantially greater than what is necessary to warrant a rating in excess of what he is currently assigned, even considering pain.  

Moreover, in Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court recently clarified that there is a difference between pain that may exist in joint motion as opposed to pain that actually places additional limitation of the particular range of motion.  The Court specifically discounted the notion that the highest disability ratings are warranted under DCs 5261 and 5261 where pain is merely evident as it would lead to potentially "absurd results."  Id. at 10-11 (limiting the scope and application of its prior holding in Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991)).  Here, despite pain and weakness, the Veteran was able to demonstrate 50 degrees of forward flexion of the thoracolumbar spine.  Thus, even in contemplation of the tenets of 38 C.F.R. §§ 4.40 and 4.45, the Board finds the above evidence does not support a 40 percent evaluation. 

The Board has also considered whether a separate disability rating would be appropriate for neurological findings under the diagnostic codes pertinent to rating neurological disorders.  Indeed, Note (1) under the General Rating Formula directs VA to evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  See Bierman v. Brown, 6 Vet. App. 125 (1994); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994) [separate disabilities arising from a single disease entity are to be rated separately].  With respect to neurologic abnormalities pursuant to Note (1) of the general rating formula for disease and injuries of the spine, the Board finds that a separate 10 percent rating (discussed below) is warranted for radiculopathy of the left lower extremity since the time of the VA examination accorded him on August 31, 2011, when clinical evidence of neurologic impairment of the left lower extremity was demonstrated.  

Pursuant to 38 C.F.R. § 4.124(a), Diagnostic Code 8520, a 10 percent evaluation is warranted for mild incomplete paralysis of the sciatic nerve.  A 20 percent evaluation is warranted for moderate incomplete paralysis of the sciatic nerve.  A 40 percent evaluation is warranted for moderately severe incomplete paralysis of the sciatic nerve.  The term "incomplete paralysis" indicates a degree of lost or impaired function that is substantially less than that which is described in the criteria for an evaluation for complete paralysis of this nerve, where the less than total paralysis is due to the varied level of the nerve lesion or to partial nerve regeneration.  Treatment records from the United States Naval Hospital reflect that as early as 2007, the Veteran complained of lower extremity radiculopathy as a result of his low back pain.  (See April and May 2007 treatment and magnetic resonance imaging scan of the lumbar spine, respectively).  However, these same treatment reports, as well as those from the same medical facility, dated in August and October 2010, do not contain any clinical (italics added for emphasis) evidence of any neurological impairment.  There was no evidence of any numbness or weakness upon clinical evaluation of the lower extremities in August and October 2010.  (See August and October 2010 reports, prepared by the United States Naval Hospital).  A sensory examination of the lower extremities was normal at an October 2006 VA spine examination.  (See October 2006 VA spine examination report).  At the close of an August 2011 VA examination, the examining physician indicated that there was no objective clinical evidence of lumbosacral radiculopathy.  However, despite this notation, there were objective clinical findings of mild left lower extremity paresthesias and/or dyesthesias and numbness and moderate pain.  The August 2011 VA examiner characterized the left lower extremity radiculopathy as "mild."  (See August 2011 VA spine examination report, page (pgs.) 11-12)).  

The Board has considered the reports of medical evidence with regard to the radiating pain the Veteran experiences and finds that with regard to the left lower extremity, the findings are consistent with mild incomplete paralysis of that extremity under Diagnostic Code 8520.  The August 2011 VA examination report showed that the Veteran did not have any radiculopathy or neurological abnormalities of the right lower extremity.  Id.  Thus, a separate disability rating is not warranted for a neurological disability of the right lower extremity is not warranted.  38 C.F.R. § 4.124(a), Diagnostic Code 8520.

(ii) Left Knee Disability

The Veteran contends that his service-connected left knee disability is more severely disabling than that reflected by the currently assigned 10 percent rating.  He maintains that his left knee is painful and, as a result, he is unable to walk more than a few yards and can only stand for 10 to 15 minutes.  (See October 2006 and August 2011 VA orthopedic examination reports). 

The RO has assigned the Veteran's left knee disability, which resulted from a ligament injury with surgical repair, has been assigned a 10 percent disability rating under Diagnostic Codes (DCs) 5024-5260.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5024, tenosynovitis is rated as limitation of motion of the affected part as arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5024 (2013).  Diagnostic Code 5260, limitation of flexion of the leg, provides a 20 percent rating where flexion is limited to 30 degrees, and a maximum 30 percent rating if flexion is limited to 15 degrees. See 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2013). 

Normal ranges of motion of the knee are to 0 degrees in extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, Plate II (2013).   diagnostic Code 5256 addresses ankylosis of the knee and authorizes ratings from 30 to 60 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5256 (2013).

Diagnostic Code 5257 provides ratings for impairment of the knee that includes recurrent subluxation or lateral instability.  Slight recurrent subluxation or lateral instability of the knee is rated 10 percent disabling; moderate recurrent subluxation or lateral instability of the knee is rated 20 percent disabling; and severe recurrent subluxation or lateral instability of the knee is rated 30 percent disabling.  38 C.F.R. § 4.71a , Diagnostic Code 5257 (2013).

Diagnostic Code 5258 grants a 20 percent evaluation for dislocation of semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 5258 (2013).   Diagnostic Code 5259 provides for a 10 percent rating for "Cartilage, semilunar, removal of, symptomatic."  C.F.R. § 4.71a, Diagnostic Code 5258 (2013).

Diagnostic Code 5261, limitation of extension, of the leg provides a 20 percent rating if limited to 15 degrees, a 30 percent rating if limited to 20 degrees, a 40 percent rating if limited to 30 degrees, and a 50 percent rating if limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261; see also 38 C.F.R. § 4.71, Plate II (2013) (showing normal flexion and extension as between 0 degrees and 140 degrees). 

Under Diagnostic Code 5262, a 40 percent is assigned for nonunion of the tibia and fibula with loose motion and requiring a brace; a 30 percent rating is assigned for malunion with marked knee or ankle disability and a 20 percent is assigned for moderate knee or ankle disability.  38 C.F.R. § 4.71a, Diagnostic Code 5262 (2013).

VA's General Counsel has held that a claimant who has arthritis and instability of the knee may be rated separately under DCs 5003 and 5257.  VAOPGCPREC 23-97; 62 Fed. Reg. 63,604  (July 1, 1997; revised July 24, 1997). The General Counsel subsequently clarified in VAOPGCPREC 9-98 (August 14, 1998) that, for a knee disability rated under DC 5257 to warrant a separate rating for arthritis based on X-ray findings and limitation of motion, limitation of motion under DC 5260 or 5261 need not be compensable but must at least meet the criteria for a zero-percent rating. VA's General Counsel further explained that, if a Veteran has a disability rating under DC 5257 for instability of the knee, a separate rating for arthritis could also be based on X-ray findings and painful motion under 38 C.F.R. § 4.59.  This is because, read together, Diagnostic Code 5003 and 38 C.F.R. § 4.59 provide that painful motion due to degenerative arthritis, which is established by X-ray, is deemed to be limitation of motion and warrants the minimum rating for a joint, even if there is no actual limitation of motion.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).

VA's General Counsel has additionally held that separate ratings may be assigned, as well, for limitation of knee extension and flexion. VAOPGCPREC 9-2004; 
69 Fed. Reg. 59,990 (2004).  Specifically, where a Veteran has both a compensable level of limitation of flexion and a compensable level of limitation of extension of the same knee, the limitations must be rated separately to adequately compensate him for functional loss associated with injury to his leg and knee.  Id. 

For the reasons set forth below, the Board finds that while the preponderance of the evidence of record is against a rating in excess of 10 percent for the service-connected left knee disability under the applicable rating criteria for limitation of flexion (Diagnostic Code 5260), or even separate compensable ratings for extension (Diagnostic Code 5261), a separate 10 percent rating for slight instability under Diagnostic Code 5257 is warranted.  

In regard to limitation of motion, in order to warrant a scheduler evaluation in excess of 10 percent for the Veteran's left knee disability under Diagnostic Codes 5260 and 5261, there would need to be evidence of limitation of flexion and extension limited to 30 and 15 degrees, respectively.  VA treatment and examination reports, namely October 2006 and August 2011 VA orthopedic examination reports and March 2011 VA orthopedic consult report, reflect that left knee flexion was limited, at most, to 95 degrees.  (See March 2011 VA orthopedic consult report).  The Veteran also demonstrated full extension of the left knee throughout the appeal period.  Id.  Thus, as flexion and extension of the left knee have not been limited to anywhere near 30 and 15 degrees or less, respectively, 20 percent evaluations, or higher, are not warranted under Diagnostic Codes 5260 and 5261, respectively.  In addition, as flexion and extension of the left knee have not been shown to have been limited to 60 and five (5) degrees even with consideration of painful motion and other factors, separate ratings for limitation of flexion and extension of the left knee are not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261, respectively; VAOPGCPREC 9-2004 (Sept. 17, 2004).

Nor have there been any medical findings of ankylosis of the left knee, dislocation or removal of the semilunar cartilage of the left knee, impairment of the tibia or fibula, or genu recurvatum.  In the absence of such findings, evaluating the Veteran's left knee under Diagnostic Codes 5256, 5258, 5262, or 5263 is not appropriate.  See 38 C.F.R. 4.71a, Diagnostic Codes 5256, 5258, 5262, 5263 (2013).

Read together, Diagnostic Code 5003 and 38 C.F.R. § 4.59 provide that painful motion due to degenerative arthritis, which is established by X-ray, is deemed to be limitation of motion and warrants the minimum rating for a joint, even if there is no actual limitation of motion.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991). While left knee flexion was limited, at its worst, to 95 degrees, and therefore short of the 45 degree limitation of flexion necessary for the minimum 10 percent rating under DC 5260, the Veteran is already in receipt of a 10 percent rating for noncompensable limitation of motion of his left knee disability, including as limited by painful motion due to arthritis.  The Board acknowledges that the Veteran has mild osteoarthritis arthritis as established by x-rays performed by VA in February 2011 (See February 2011 VA x-ray interpretations of the left knee).  But since the Veteran's disability has already been rated based upon limitation of motion under DC 5024 for tenosynovitis, a separate rating for arthritis is prohibited under the pyramiding rules of 38 C.F.R. § 4.14.  See Esteban, 6 Vet. App. at 261 (1994)

In view of the current arthritis finding, the Board now considers whether a separate rating may be assigned under for instability/subluxation under DC 5257 in accordance with VAOPGCPREC 23-97, VAOPGCPREC 9-98 and Lichtenfels.

An October 2006 VA examiner noted that the Veteran had instability of the left knee, but level of impairment was not characterized (i.e., slight, moderate, or severe).  The August 2011 VA examination report stated there was no instability of the left knee, but it did report symptoms of condrolamacia of the left knee, with crepitus.  Affording the Veteran all reasonable doubt in his favor, the Board finds these symptoms to be indicative of at least some minimal instability, to the level of "slight" instability at most.  While limitation of motion of the left knee did not meet the criteria for a "zero percent rating" under Diagnostic Codes 5260 or 5261, the Board notes that a separate rating may still be afforded for instability in view of the noncompensable limitation of motion associated with the service-connected arthritis.  VAOPGCPREC 9-98 (August 14, 1998).  

The Board further finds that there is no basis for the assignment of ratings in excess of those upheld or awarded herein based on consideration of any of the factors addressed in 38 C.F.R. §§ 4.40, 4.45 and DeLuca, 8 Vet. App. at 204-7.  The Court has recently held, however, that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 38   (2011).  Rather, pain, may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.  Indeed, as noted, even with his complaints of pain, the Veteran had no loss of extension (functional loss).  The Board finds that the currently assigned separated 10 percent ratings assigned to his service-connected left knee properly compensates him for the extent of functional loss resulting from symptoms like painful motion, tenderness, and popping and locking.  

The case of Mitchell is instructive, in its conclusion that a Veteran may not be awarded the maximum disability ratings for limitation of flexion (DC 5260) and extension (DC 5261) solely based on complaints of pain throughout the joint's range of motion.  Mitchell, 25 Vet. App. at 43.  There is no basis to award the Veteran the maximum ratings for limitation of flexion and extension, simply due to the complaints of pain on motion at examinations.  Again, the Board emphasizes that the Veteran presented with flexion of the left knee limited, at most, to 95 degrees and he has had full extension, which is well shy of the criteria needed to a higher 20 percent rating for limitation of flexion or a separate compensable rating for limitation of extension under Diagnostic Codes 5260 and 5261, respectively.  Thus, the Board finds that the ratings herein upheld and assigned for the service-connected left knee disability are proper under the factors addressed in 38 C.F.R. §§ 4.40, 4.45 and DeLuca is not warranted. 

(iii) Sleep apnea

The Veteran seeks a disability rating in excess of 50 percent for his service-connected sleep apnea due to symptoms such as problems with snoring and falling asleep during the day.  (See August 2011 VA respiratory examination report). 

The Veteran's sleep apnea is evaluated under the provisions of 38 C.F.R. § 4.97, Diagnostic Code 6847.  Under Diagnostic Code 6847, a 50 percent disability rating will be assigned when sleep apnea requires use of breathing assistance device such as CPAP machine.  The next higher 100 percent disability rating is assignable when sleep apnea is manifested by chronic respiratory failure with carbon dioxide retention or cor pulmonale, or when it requires tracheostomy.  38 C.F.R. § 4.97, Diagnostic Code 6487.

The Board finds that the preponderance of the evidence of record is against a disability rating in excess of 50 percent for the Veteran's service-connected sleep apnea.  VA treatment and examination reports, dated from 2007 to 2011, show that the Veteran's sleep apnea has been manifested by snoring and problems with falling asleep during the day.  The medical evidence shows that the Veteran has required CPAP for his sleep apnea.  (See VA October 2006 Diabetes Mellitus and August 2011 VA respiratory examination reports).  There is, however, no evidence that the Veteran's service-connected sleep apnea has caused chronic respiratory failure with carbon dioxide retention or cor pulmonale, or that it has required a tracheostomy. To that end, an August 2011 VA examiner specifically noted that the Veteran currently did not show any persistent daytime chronic respiratory failure or cor pulmonale.  The evidence did not show that the Veteran's sleep apnea required a tracheostomy.  Accordingly, an evaluation in excess of 50 percent is not warranted for the Veteran's service-connected sleep apnea under Diagnostic Code 6847. 

(iv) Hypertension

The Veteran seeks a disability rating in excess of 10 percent for his service-connected hypertension.  

The RO has assigned the Veteran's service-connected hypertension a 10 percent disability rating under Diagnostic Code (DC) 7101.  Under that code, a 20 percent rating is warranted for diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101.  For purposes of this section, the term hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.  38 C.F.R. § 4.104, Diagnostic Code 7101. 

The Board finds that the preponderance of the evidence of record is against a disability rating in excess of 10 percent for hypertension.  As noted above, in order to obtain a 20 percent rating, for hypertension, the evidence must indicate diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more.  Id.  A careful review of the record shows that while the Veteran requires continuous blood pressure medication for control of his hypertension, there has not been any showing of diastolic pressure readings predominantly 110 or more, or systolic pressure predominantly 200 or more, or a history of diastolic pressure predominantly 100 or more.  Rather, the record shows that while the Veteran's diastolic pressure readings have consistently and routinely been recorded as being below 100.  (See October 2006 and August 2011 VA Diabetes Mellitus and Hypertension examination reports, respectively, and treatment reports, dated from 2007 to 2010, prepared by the United States Naval Hospital).  There have also been no episodes wherein the Veteran's blood pressure readings exceeded a diastolic pressure of 110 or more, and/or a systolic pressure of 200 or more.  Id.  Based on the foregoing, the Board concludes that the criteria for an increased rating in excess of 10 percent for service-connected hypertension have not been met.  38 C.F.R. §§ 4.7.  

(v) Diabetes Mellitus

The Veteran seeks a disability rating in excess of 20 percent for his diabetes mellitus.  The RO has assigned the service-connected diabetes mellitus a 20 percent rating under Diagnostic Code 7913.  In order to receive a rating higher than 20 percent, the evidence, at a minimum, would have to reflect that the Veteran required insulin, restricted diet, and regulation of activities.  38 C.F.R. § 4.71a, Diagnostic Code 7913 (2013).  The definition of "regulation of activities" in the criteria for a 100 percent rating, i.e., "the avoidance of strenuous occupational and recreational activities," applies to the "regulation of activities" criterion for a 40 percent rating under DC 7913. Camacho v. Nicholson, 21 Vet. App. 360, 363 (2007).  A regulation of activities contemplates a regulation or restriction by medical professionals.  See Camacho, Id.    

The Board finds that the preponderance of the evidence of record is against a disability rating in excess of 20 percent for the service-connected diabetes mellitus.  The medical evidence of record, namely October 2006 and August 2011 VA Diabetes Mellitus examination reports, and treatment reports, dated from 2007 to 2010, prepared by the United States Naval Hospital, demonstrate that the Veteran's diabetes mellitus has been treated by diet and oral hypoglycemic agents (e.g., Metformin).  These manifestations meet the criteria for a 20 percent rating.  He is not shown to have been instructed by a physician to avoid strenuous occupational and recreational activities, as required for a higher 40 percent rating.  In light of the foregoing, the evidence is against the assignment of an evaluation higher than 20 percent for the diabetes mellitus under Diagnostic Code 7913. 

IV. Hart Considerations

The Veteran's low back and left knee symptoms, sleep apnea, hypertension, and diabetes mellitus have remained constant throughout the course of the period on appeal as demonstrated by similar findings on VA examinations in 2006 and 2011, as well as treatment reports, dated from 2007 to 2010, prepared by the United States Naval Hospital.  As such, staged ratings are not warranted for these disabilities.  See Hart supra.

V. Extraschedular Consideration

In deciding these claims, the Board acknowledges that the Veteran is competent to report symptoms relating to his low back and left knee disabilities, sleep apnea, hypertension, and diabetes mellitus.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  He is also credible in his reports of his symptoms and their effect on his activities.  He is not, however, competent to identify a specific level of disability of his disability according to the appropriate diagnostic code.  Such competent evidence concerning the nature and extent of the above-cited  service-connected disabilities have been provided by VA medical professionals who have examined him in October 2006 and August 2011.  The medical findings directly address the criteria under which these disabilities are evaluated.  The Board finds these records to be the only competent and probative evidence of record, and therefore is accorded greater weight than the Veteran's subjective complaints of increased symptomatology.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25(1991). 

The Board also concludes that none of the above-cited service-connected disabilities warrant referral for extraschedular consideration.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extraschedular rating is made.  38 C.F.R. § 3.321(b)(1).  The Court clarified the analytical steps necessary to determine whether referral for such consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as governing norms. Id.; see also 38 C.F.R. § 3.321(b)(1).  If the factors of step two are present, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

There has been no showing that the Veteran's disability picture for his low back and left knee disabilities, sleep apnea, hypertension, and diabetes mellitus could not be contemplated adequately by the applicable schedular rating criteria discussed above. Further, for each disability, the rating criteria provide for higher ratings, but as has been explained herein, the currently assigned ratings adequately describe the severity of the Veteran's symptoms for these disabilities during the appeal period.  Given that the applicable schedular rating criteria are adequate, the Board need not consider whether the Veteran's disability picture includes such exceptional factors as periods of hospitalization and interference with employment. Referral for consideration of the assignment of a disability rating on an extraschedular basis is not warranted for either service-connected disability. See Thun, 22 Vet. App. at 111.

VI. Total Disability Rating Due to Service Connected Disabilities (TDIU) 

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on individual unemployability is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  Here, the Veteran reports being employed.  (See October 2006 and August 2011 VA examination reports).  The Board finds that the issue of entitlement to a TDIU is not expressly raised by the Veteran or reasonably raised by the record and, consequently, the Rice case is not for application.


ORDER

A rating in excess of 20 percent for lumbosacral disc disease is denied. 

For the period beginning August 31, 2011, a separate 10 percent evaluation for left lower extremity radiculopathy is granted.

A rating in excess of 10 percent for service-connected left knee disability, manifested by limitation of motion, is denied. 

A separate rating of 10 percent for service-connected left knee disability, manifested by slight instability, is granted.

A rating in excess of 50 percent for sleep apnea is denied. 

A rating in excess of 10 percent for hypertension is denied. 

A rating in excess of 20 percent for diabetes mellitus, type II, with diabetic cataracts is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


